


Exhibit 10.1

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) dated as of June 26, 2008 to the Credit
Agreement referenced below is by and among Advance America, Cash Advance
Centers, Inc., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Amended and Restated Credit Agreement (as amended, modified and
supplemented from time to time, the “Credit Agreement”) dated as of March 24,
2008 among the Borrower, the Guarantors, the Lenders identified therein and the
Administrative Agent; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein but not defined
herein shall have the meanings provided to such terms in the Credit Agreement.

 

2.             Amendment.  In Section 7.9(a) of the Credit Agreement clause
(iv) is amended to read as follows:

 

(iv) the aggregate amount of repurchases of Capital Stock of the Borrower made
after January 1, 2008

 

3.             Conditions Precedent.  This Amendment shall be effective as of
the date hereof upon execution of this Amendment by the Credit Parties and the
Required Lenders.

 

4.             Reaffirmation of Obligations.  Each Credit Party (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Credit Documents and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Credit Party’s obligations under the Credit Documents.

 

5.             Reaffirmation of Security Interests.  Each Credit Party
(i) affirms that each of the Liens granted in or pursuant to the Credit
Documents are valid and subsisting and (ii) agrees that this Amendment shall in
no manner impair or otherwise adversely effect any of the Liens granted in or
pursuant to the Credit Documents.

 

6.             No Other Changes.  Except as modified hereby, all of the terms
and provisions of the Credit Documents (including schedules and exhibits
thereto) shall remain in full force and effect.

 

7.             Counterparts; Facsimile Delivery.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original and it shall not be necessary in making proof of
this Amendment to produce or account for more than one such

 

--------------------------------------------------------------------------------


 

counterpart. Delivery of an executed counterpart of this Amendment by facsimile
shall be effective as an original.

 

8.             Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of North Carolina.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., a Delaware corporation

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

GUARANTORS:

 

AARC, INC., a Delaware corporation

 

By:

/s/ W. Thomas Newell

 

Name:

W. Thomas Newell

 

Title:

President

 

 

ADVANCE AMERICA SERVICING OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA LEASING SERVICES, INC., a Delaware corporation

AAIC, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALABAMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARIZONA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF COLORADO, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CONNECTICUT, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DELAWARE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DISTRICT OF COLUMBIA, INC.,

a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF FLORIDA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF GEORGIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF HAWAII, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IDAHO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ILLINOIS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IOWA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KENTUCKY, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF LOUISIANA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MAINE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MARYLAND, INC., a Delaware corporation

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MASSACHUSETTS, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MICHIGAN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MINNESOTA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSISSIPPI, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSOURI, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MONTANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEBRASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEVADA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW HAMPSHIRE, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW JERSEY, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW MEXICO, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW YORK, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH CAROLINA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OHIO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OKLAHOMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OREGON, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PENNSYLVANIA, LLC, a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH CAROLINA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TENNESSEE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF UTAH, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VERMONT, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VIRGINIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WASHINGTON, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WEST VIRGINIA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WISCONSIN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WYOMING, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF GEORGIA, INC., a Delaware corporation

MCKENZIE CHECK ADVANCE OF ALABAMA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF ARKANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF COLORADO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF INDIANA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF IOWA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF KANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF MISSISSIPPI, LLC, a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF NEBRASKA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF NEW JERSEY, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF OHIO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF OREGON, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF WASHINGTON, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF WISCONSIN, LLC, a Tennessee limited liability company

NCA OF MISSOURI, INC., a Delaware corporation

NCAS OF DELAWARE, LLC, a Delaware limited liability company

NCAS OF NEW JERSEY, LLC, a Delaware limited liability company

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

AA CHALLENGER, LLC, a Delaware limited liability company

AA AIR, LLC, a Delaware limited liability company

ADVANCE AMERICA MONEY.COM, INC., a Delaware corporation

ACSO OF MICHIGAN, INC., a Delaware corporation

NCA OF LOUISIANA, LLC, a Delaware limited liability company

AA CANADA HOLDINGS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PUERTO RICO, INC., a Delaware
corporation

ADVANCE AMERICA INDUSTRIAL LOAN SERVICES OF GEORGIA, INC., a Delaware
corporation

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

ACSO OF TEXAS, L.P., a Texas limited partnership

ADVANCE AMERICA SERVICING OF TEXAS, L.P., a Texas limited partnership

 

By:

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC.,

 

 

a Delaware corporation and its general partner

 

 

 

 

 

By:

/s/ Kenneth E. Compton

 

 

Name:

Kenneth E. Compton

 

 

Title:

Chief Executive Officer and President

 

 

W.P.S. SYSTEMS, LTD. OF NEW ENGLAND, a Rhode Island corporation

 

By:

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kenneth E. Compton

 

 

Name:

Kenneth E. Compton

 

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Anne Zeschke

 

 

Name:

Anne Zeschke

 

 

Title:

Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

By:

/s/ Scott K. Mitchell

 

 

Name:

Scott K. Mitchell

 

 

Title:

Senior Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David S. Sampson

 

 

Name:

David S. Sampson

 

 

Title:

Senior Vice President

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Juli K. Van Hook

 

 

Name:

Juli K. Van Hook

 

 

Title:

Sr. Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Dowdle

 

 

Name:

Kevin Dowdle

 

 

Title:   Vice President

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

/s/ James Ritchic

 

 

Name:

James Ritchic

 

 

Title:

SVP

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Sarah Daniel

 

 

Name:

Sarah Daniel

 

 

Title:   Vice President

 

 

 

 

 

NATIONAL BANK OF SOUTH CAROLINA

 

 

 

 

 

By:

/s/ Lam B. Britton

 

 

Name:

Lam B. Britton

 

 

Title:

Senior Vice President

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CAROLINA FIRST BANK

 

 

 

 

 

By:

/s/ Charles D. Chamberlain

 

 

Name:  Charles D. Chamberlain

 

 

Title: Executive Vice President

 

 

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

By:

/s/ Vaughn P. Graham, Jr

 

 

Name:  Vaughn P. Graham, Jr

 

 

Title:  Vice President

 

 

--------------------------------------------------------------------------------
